GRAVES, Judge.
Appellant was convicted of forgery, and sentenced to a term of five years in the penitentiary.
His motion for a new trial was overruled on October 5, 1939, and his notice of appeal was entered on said date.
There are no bills of exception in the record, and the statement of facts was filed in the lower court on January 12, 1940, ninety-nine days after the giving of the notice of appeal. This filing was too late, under numerous decisions of this court, to allow us to consider the same. See Art. 760, C. C. P.; Williams v. State, 112 S. W. (2d) 184.
The indictment appears to be in proper form, and all proceedings regular thereunder. Without a statement of facts we are unable to appraise the matter complained of in appellant’s brief.
The judgment is affirmed.